Title: To George Washington from Bryan Fairfax, 26 December 1782
From: Fairfax, Bryan
To: Washington, George


                        Dear Sir,
                            Towlston Decr the 26th 1782.
                        
                        I received a Letter lately from Doctor Sa. who lives in No. Carolina wherein he expresses his Expectation that we would discontinue the Suit again him as Mrs Savage he says has been so long dead, and offers to pay Yr Excellency what Sums you have been so kind as to advance her. I wrote to him in Answer that I did not know certainly or would take Advice what should be done in this Case; but that I thought it might be proper to continue the Suit for the Benefit of her Heirs. And since that I wrote to Mr Nicholas concerng it, and to know what had been done in the matter, as since I put the Papers in his hand desiring him to engage Mr Randolph in the Business, I had heard Nothing of it; not having Had an Answer in Chancery sent to me to be sworn to. I have had no other Advice of Mrs Savage’s Death except a Report of it two or three years ago. I did not return Yr Letters from her as not thinking it needful I intended to keep them till You should be returned in Peace and Safety to Mt Vernon.I received Your Excellency’s Favor of the 22d April in due time, and am sure that Yr kind Expressions call for as warm an Acknowledgement on my Part also. I have long cultivated Yr Friendship from a Persuasion that no One could deprive me of it, and that if I lost it, it would be purely my own Fault; knowing that if You should hear any thing that might tend to lessen Yr Regard, You would not withdraw it, without asking me whether it was true or not. I should not have gone so far in my Expressions in that Letter, but that I was satisfied that You knew me too well to suppose it could arise from any desire to flatter. The Overflowings of Friendship may be indulged when Both Parties are assured of each other’s Sincerity.I thank Yr Excellency for what You are pleased to say concerning the Partition of a certain Estate. Considering all Circumstances I was a little surprised, and on Accot of my trust in Providence somewhat staggered.January the 8th I was thinking to write the foregoing relating to Doctor Savage some little time before Christmass, and when I wrote it as I had received a Letter from my Brother, I delayed closing it for a few days intending to beg the Favor of your Excellency to inspect and forward the inclosed Letters as You kindly did the last Spring: yet I do it with diffidence, not from the want of Confidence in your Friendship but because You may have many applications of this Sort amidst more weighty Business. I remain with Respect & great Regard Yr Excellency’s Most obliged & obedt Servt
                        
                            Bryan Fairfax.
                        
                    